Citation Nr: 1224565	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-31 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a neurological disability of the bilateral upper and lower extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied service connection for peripheral neuropathy.  In March 2009, the Veteran testified before the Board at a hearing held at the RO. 

In June 2009, this matter was remanded by the Board for further development.  In March 2011, the Board issued a decision that denied service connection for peripheral neuropathy.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  Pursuant to a January 2012 Joint Motion for Partial Remand, the Court remanded the portion of the Board's decision that denied service connection for peripheral neuropathy and remanded the claim to the Board for readjudication, in accordance with the Joint Motion.

The Veteran's claim was previously characterized as entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and service-connected diabetes mellitus.  However, the January 2012 Joint Motion for Partial Remand directed the Board to consider an unappealed June 2003 rating decision that denied service connection for numbness of the fingers, toes, and arms, and discuss its relevance pertaining to the claim on appeal in the statement of reasons and bases.  Accordingly, the Board has recharacterized the claims. 

The Joint Motion directed VA to consider service connection for peripheral neuropathy as due to in-service coccyx and back injuries, and to consider whether a previously denied claim for service connection for a back condition should be reopened.  Following the January 2012 Court Order, a February 2012 rating decision reopened and denied the claim for service connection for a low back condition.  As there is no indication that the Veteran appealed the February 2012 rating decision, the Board finds that no further action is required as the February 2012 rating decision substantially complied with the Joint Motion's instructions.  

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for numbness of the fingers, toes, and arms.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the June 2003 rating decision that denied service connection for numbness of the fingers, toes, and arms, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the upper and lower extremities was caused by his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied service connection for numbness of the fingers, toes, and arms is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for a neurological disorder of the bilateral upper and lower extremities has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Peripheral neuropathy of the upper and lower extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2003 rating decision denied service connection for numbness of the fingers, toes, and arms.  The Veteran did not appeal the June 2003 rating decision.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the June 2003 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The service medical records are void of any findings, complaints, symptoms, or diagnosis of peripheral neuropathy. 

At the time of the June 2003 rating decision, the evidence consisted of service medical records, which documented an August 1970 injury to the coccyx, and the Veteran's complaints of pain in the right foot and back in January 1971, following a motor vehicle accident; service personnel records; a VA examination report in March 1973 that recorded no motor or sensory loss with normal movement in the left leg, with a clinical finding that no neurological disease was shown; and VA treatment records starting in May 2002 showing complaints of numbness in the upper extremities, a June 2002 VA clinical treatment note that contained complaints of intermittent numbness of his hands since 1993 with a diagnosis of bilateral carpal tunnel syndrome without motor conduction block, a July 2002 diagnosis of thrombocytosis, and a January 2003 report that noted a diagnosis of bilateral carpal tunnel.  The RO denied the Veteran's claim for service connection for numbness of the fingers, toes, and arms because there was no evidence of the claimed condition in service, there was no evidence that the condition was caused or aggravated by service, and the evidence did not support a finding that the condition was associated with exposure to herbicides during service in Vietnam.

Evidence added to the record since the time of the last final decision includes VA treatment records that contain a diagnosis of diabetic neuropathy.  VA clinical treatment notes starting in December 2009 document treatment for diabetic neuropathy with medication.  In May 2011, a clinician noted that the Veteran's diabetes was uncontrolled and recorded the Veteran's complaints of severe symptoms of discomfort related to the upper and lower extremities.

The Board finds that evidence of a diagnosis of, and treatment for a neurological disability affecting the upper and lower extremities, that is, diabetic peripheral neuropathy, that is etiologically related to the service-connected diabetes mellitus, is sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the diagnosis of peripheral neuropathy to the service-connected diabetes mellitus, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a headache disorder is reopened.  The Board will now address the merits of the underlying service connection claim.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Alternatively, service connection may be established under by showing evidence of  the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease, or when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2011) are satisfied:  chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), Parkinson's disease, and hairy cell leukemia and other chronic B-cell leukemias.  38 C.F.R. § 3.309(e) (2011).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  75 Fed. Reg. 109 (June 8, 2010). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has peripheral neuropathy of the extremities that is related to his service-connected diabetes mellitus. 

The service medical records document an August 1970 injury to the coccyx.  In January 1971, the Veteran complained of pain in the right foot and back following a motor vehicle accident.  The service medical records are void of any findings, complaints, symptoms, or diagnosis of peripheral neuropathy. 

On VA examination in March 1973, there was no evidence of any neurological disease.  VA medical records dated in May 2002 show complaints of numbness in the upper extremities.  In June 2002, the Veteran complained of intermittent numbness of his hands since 1993 and was diagnosed with bilateral carpal tunnel syndrome without motor conduction block.  In July 2002, he complained of some numbness and tingling in his face, hands, arms, and feet that was diagnosed as thrombocytosis.  In August 2002, the Veteran had additional complaints of numbness and tingling in his arms.  A January 2003 report indicates a diagnosis of bilateral carpal tunnel.  In February 2003, the Veteran had continued complaints of occasional numbness in both upper extremities.  An October 2003 report indicates neck pain with upper extremity pain. 

A December 2003 Agent Orange Registry examination diagnosed the Veteran with Agent Orange exposure during service in Vietnam.  At that time, the Veteran complained of numbness and tingling in the hands and feet.  VA medical records dated in December 2003 show that the Veteran had a work-related low back injury with complaints of a recent onset of numbness and tingling of the left foot. 

VA medical records dated in March 2004 show a diagnosis of stable carpal tunnel.  Records dated in September 2004 show complaints of tingling in the left arm diagnosed as bilateral carpal tunnel syndrome, but an EMG study was negative.  In September 2005, the Veteran was diagnosed with documented thrombocytosis.  In August 2005 and October 2005, he complained of numbness and cramps in his hands and feet that had spontaneously resolved.  In December 2005, the Veteran was diagnosed with stable bilateral carpal tunnel syndrome. 

The Veteran underwent a VA peripheral nerves examination in August 2005 at which time he complained of paresthesias of the hands and feet diagnosed as CTS (carpal tunnel syndrome) of the bilateral upper extremities and peripheral neuropathy of the feet.  While the examiner had not reviewed the claims file, the examiner opined that it was not likely that the Veteran's CTS or peripheral neuropathy of the feet was secondary to his diabetes.  The rationale was that both conditions were present for years prior to the onset of the Veteran's diabetes. 

VA medical records dated in December 2005 show complaints of numbness and tingling of the hands and feet and a myeloproliferative diagnosis.  In February 2006, the Veteran denied any numbness or tingling in the legs after being involved in a motor vehicle accident.  In May 2006, he complained of swollen hands and numbness and tingling in the hands and feet and a diagnosis of MDS. 

The Veteran underwent a VA diabetes mellitus examination in August 2006 and indicated symptoms of peripheral neuropathy of the lower extremities since December 2002.  The examiner opined that the Veteran did not have any complications secondary to diabetes mellitus, including peripheral neuropathy of the lower extremities which was diagnosed prior to his diabetes mellitus. 

VA medical records dated in December 2006 show the Veteran's complaints of numbness of the right upper and lower extremity that had been ongoing for a year.  In January 2007, he complained of numbness and tingling in his hands and feet.  

In March 2009, the Veteran testified that he first experienced symptoms consistent with peripheral neuropathy in July 2002 

On VA neurological examination in September 2009, it was noted that the Veteran's onset of neuropathy was in 2002, three years prior to his diabetes diagnosis.  The examiner opined that it was not as likely as not that any peripheral neuropathy was incurred in or aggravated by the Veteran's active service.  The rationale was that upon review of the claims file, there was no evidence supporting a diagnosis of peripheral neuropathy of the upper and lower extremities during his service and the evidence indicated a diagnosis of peripheral neuropathy by EMG nerve conduction velocity study in 2002 that involved both upper extremities and was found to be consistent with carpal tunnel syndrome or bilateral median nerve neuropathy.  At the time of the 2002 diagnosis of carpal tunnel syndrome of the upper extremities, the Veteran did not have any systemic disease.  The examiner also opined that it was not as likely as not that any peripheral neuropathy was proximately due to or the result of service-connected diabetes mellitus.  That opinion was based on the rationale that the Veteran's peripheral neuropathy which involved the median nerve as carpal tunnel syndrome was diagnosed in 2002 and preceded his April 2005 diagnosis of diabetes mellitus.  The examiner further opined that it was not as likely as not that any peripheral neuropathy of the extremities had been aggravated by the Veteran's diabetes mellitus based on the rationale that the Veteran's diabetes mellitus had excellent control without complications.  The examined opined that the Veteran's peripheral neuropathy was a totally separate condition from his diabetes and that numbness and tingling in the lower extremities were due to lumbar disc disease. 

Following the September 2009 VA examination, VA treatment records starting in December 2009 recorded a diagnosis of diabetic neuropathy, and treatment with medication.  In May 2011, a clinician noted that the Veteran's diabetes was uncontrolled and recorded the Veteran's complaints of severe symptoms of discomfort related to the upper and lower extremities.  Subsequent treatment records show complaints affecting the extremities related to the diagnosis of diabetic peripheral neuropathy, with ongoing treatment for the diagnosed disability.  That evidence shows that the peripheral neuropathy is, at least in part, due to diabetes mellitus.

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities as secondary to his service-connected diabetes mellitus.  38 C.F.R. § 3.310 (2011).  

The Veteran has been awarded service connection for his diabetes mellitus.  The Veteran has alleged that peripheral neuropathy of the upper and lower extremities was caused or aggravated by his service-connected diabetes mellitus.  Regarding the Veteran's contentions, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced pain and numbness in his arms and feet.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, to the extent the Veteran contends his condition is related to service or his service connected diabetes, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of peripheral neuropathy requires medical expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Significantly, after December 2009, statements and treatment records from the Veteran's treating physicians etiologically link the Veteran's peripheral neuropathy to the service-connected diabetes mellitus.  The Board acknowledges that the opinion and findings of the VA examiners, which weigh against the claim.  However, after those examinations were conducted, the competent medical evidence shows that the Veteran's diabetes mellitus was uncontrolled and his upper and lower extremities were symptomatic for discomfort.  More importantly, the Veteran was diagnosed by his treating physicians with diabetic neuropathy and was started on treatment with medication.  The VA examiners could not account for treatment records created after the most recent VA examination in September 2009, which contained complaints pertaining to the upper extremities and a diagnosis of diabetic neuropathy.  Records submitted after the September 2009 VA examination confirm repeated diagnosis and treatment for diabetic neuropathy.  Accordingly, the Board finds that the weight of the evidence supports a finding that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities that is etiologically related to his service-connected diabetes mellitus.

The Board recognizes that the Veteran may have other neurological problems affecting the upper and lower extremities, or that may be associated with a low back condition.  However, as the RO has denied service connection for a low back disability.  The competent medical evidence also shows diabetic peripheral neuropathy of the upper and lower extremities for which service connection is herein granted. 

Considering the credible testimony provided by the Veteran, the current diagnosis of diabetic peripheral neuropathy of the bilateral upper and lower extremities, and competent medical evidence that etiologically links the Veteran's peripheral neuropathy of the extremities to service-connected diabetes mellitus, the Board finds that the positive and negative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's peripheral neuropathy of the upper extremities and diabetes mellitus.  Therefore, service connection peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a neurological disorder of the bilateral upper and lower extremities is reopened. 

Service connection for peripheral neuropathy of the bilateral upper and lower extremities, due to service-connected diabetes mellitus, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


